Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification claims and drawings filed on March 23, 2022 have been entered. Claims 1-2 have been amended, claim 25 has been cancelled and claims 26 and 27 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims (8-12, 27-30) are rejected under 35 U.S.C. 103 as being unpatentable over Graf [US5,634,531A1], and further in view of Tim Scott [US 9.261,204 B2].
Regarding Claim 27
Graf teaches:  
An automatic lubricator for lubricating an object, the lubricator comprising: 
a housing (Housing 4, Fig.1) with a coupling section configured to couple with a lubricant container (Body 2, Fig.1) containing a lubricant, wherein the lubricant container (Body 2, Fig.1) comprises a rotatable shaft (Shaft 13, Fig.1) with a piston (Piston 7, Fig.1) to dispense the lubricant from an output of the lubricant container (Outlet 6, Fig.1); an electric motor (Electric Motor 11, Fig.1) configured to drive the rotatable shaft (Shaft 13, Fig.1) of the lubricant container (Body 2, Fig.1), such that at least a part of the lubricant is dispensable from the lubricant container (Body 2, Fig.1); and a control circuitry (Control circuit 9, Fig.1) for controlling the electric motor (Electric Motor 11, Fig.1), wherein the control circuitry is configured to: determine a back electromotive force (BEMF) generated by the electric motor; and determine, based on the determined BEMF, a rotational speed of the electric motor.

Graf does not teach that:
the control circuitry is configured to: determine a back electromotive force (BEMF) generated by the electric motor; and determine, based on the determined BEMF, a rotational speed of the electric motor.

However, Scott teaches that:
the control circuitry is configured to: determine a back electromotive force (BEMF) (back EMF sensing circuit 71) generated by the electric motor; and determine, based on the determined BEMF (back EMF sensing circuit 71), a rotational speed (the position inferring circuit 79 tracks the movement of the valve 12 based on counting the stepping pulses applied to the stepper motor 64), of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott in providing the control circuitry with a back EMF sensing device (back EMF sensing circuit 71) and a position inferring circuit (position inferring circuit 79), and in doing so, provide capability to the circuitry to not only sense the back EMF of electric motor but also use it as an indicator of a lubrication parameter.
In order to determine if the motor on the lubrication device is operating normally or not

Regarding Claim 28
Graf teaches:  
A method of lubricating an object, the method comprising: actuating, with a control circuitry (Control circuit 9, Fig.1) of an automatic lubricator, an electric motor (Electric Motor 11, Fig.1) of the lubricator to drive a rotatable shaft (Shaft 13, Fig.1) of a lubricant container (Body 2, Fig.1) and displace a piston (Piston 7, Fig.1) coupled to the rotatable shaft (Shaft 13, Fig.1); determining a back electromotive force (BEMF) generated by the electric motor; and determining, based on the determined BEMF, a rotational speed of the electric motor.

Graf does not teach that:
A method of lubricating an object…. determining a back electromotive force (BEMF) generated by the electric motor; and determining, based on the determined BEMF, a rotational speed of the electric motor.

However, Scott teaches that:
A method of lubricating an object…. determining a back electromotive force (BEMF) (back EMF sensing circuit 71), generated by the electric motor; and determining, based on the determined BEMF (back EMF sensing circuit 71), a rotational speed (the position inferring circuit 79 tracks the movement of the valve 12 based on counting the stepping pulses applied to the stepper motor 64) of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott in providing the control circuitry with a back EMF sensing device (back EMF sensing circuit 71) and a position inferring circuit (position inferring circuit 79), and in doing so, provide capability to the circuitry to not only sense the back EMF of electric motor but also use it as an indicator of a lubrication parameter in order to determine if the motor on the lubrication device is operating normally or not.

Regarding Claim 29
The lubricator according to claim 27, wherein the control circuitry is further configured to detect a blockage of the output of the lubricant container based on the determined rotational speed of the electric motor.

Graf as modified by Scott teaches the limitations of claim 27 as above. 

Graf does not teach that:
A control circuitry further configured to detect a blockage of the output of the lubricant container based on the determined rotational speed of the electric motor.

However, Scott teaches that:
the control circuitry is further configured to detect a blockage of the output (detecting…valve …near-closed position, in which the valve constricts but does not block the gas flow and thereby causes an elevated flow velocity) of the lubricant container based on the determined rotational speed (the position inferring circuit 79 tracks the movement of the valve 12 based on counting the stepping pulses applied to the stepper motor 64) of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the teaching of Scott in order to determine if the motor on the lubrication device is operating normally or not.

Regarding Claim 30
The method according to claim 28, further comprising detecting a blockage of an output of the lubricant container based on the determined rotational speed of the electric motor.

Graf as modified by Scott teaches the limitations of claim 28 as above. 

Graf does not teach that:
detecting a blockage of an output of the lubricant container based on the determined rotational speed of the electric motor.
The method according to claim 28, further comprising detecting a blockage of an output of the lubricant container based on the determined rotational speed of the electric motor

However, Scott teaches that:
to detect a blockage of the output (detecting…valve …near-closed position, in which the valve constricts but does not block the gas flow and thereby causes an elevated flow velocity) of the lubricant container based on the determined rotational speed (the position inferring circuit 79 tracks the movement of the valve 12 based on counting the stepping pulses applied to the stepper motor 64) of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the teaching of Scott in order to determine if the motor on the lubrication device is operating normally or not.

Regarding Claim 8
Graf as modified by Scott teaches the limitations of claim 27 as above. 
Graf further teaches a power supply for the motor.

Graf does not teach: 
the control circuitry is further configured to determine the BEMF based on determining a voltage drop across one or more windings of the electric motor while the electric motor is supplied with electric power by the power supply.

However, Scott teaches that: 
the control circuitry (Col 6, ln 9-10; A valve position tracking logic 70 that includes a back EMF sensing circuit 71) is configured to determine the BEMF based on determining a voltage drop across one or more windings of the electric motor (Col 6, ln 10-11; which uses the ADC 72 to sense the voltage level of back EMF from the stepper motor 64; Col 6, ln 21-24; Counting is done in conjunction with monitoring back EMF via the back EMF sensing circuit 71, to detect a characteristic drop in back EMF, which indicates a stall condition of the stepper motor 64) while the electric motor is supplied with electric power by the power supply (the stepper motor 64 is being driven by the motor controller32).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott  
in providing the circuitry with a rotatable shaft tracking device (tracking logic 70) and back EMF sensing device (sensing circuit 71 which uses the ADC 72 to sense the voltage level of back EMF) 
and in doing so, detect characteristic drop in back EMF, which would indicate malfunctions of the stepper motor 64 including a stall condition of the stepper motor 64, in order to determine if there is an abnormality during operation of the electric motor.  

Regarding Claim 9
Graf as modified by Scott teaches the limitations of claim 8 as above. 
Graf further teaches a power supply for the motor.

Graf does not teach that:
the control circuitry is further configured to determine a supply voltage by the power supply to the electric motor during at least a part of the lubrication action, and wherein the control circuitry further is configured to determine the BEMF based on the determined supply voltage and based on the determined voltage drop across the one or more windings of the electric motor.

However, Scott teaches in that:
the control circuitry is further configured to determine a supply voltage (Col 6, ln 9-11; The valve position tracking logic 70 thus includes a back EMF sensing circuit 71, which uses the ADC 72 to sense the voltage level of back EMF from the stepper motor 64) by the power supply to the electric motor (Col 6, ln 11-12; as the stepper motor 64 is being driven by the motor controller 32) during at least a part of the lubrication action, and wherein the control circuitry further is configured to determine the BEMF based on the determined supply voltage and voltage drop (Col 6, ln 21-24; Counting is done in conjunction with monitoring back EMF via the back EMF sensing circuit 71, to detect a characteristic drop in back EMF, which indicates a stall condition of the stepper motor 64) across the one or more windings of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott  
in providing the circuitry with a voltage supply sensing device (sensing circuit 71 which uses the ADC 72 to sense the voltage level of back EMF) and in doing so, detect characteristic drop in back EMF, which would indicate malfunctions of the stepper motor 64 including a stall condition of the stepper motor 64, in order to determine if there is an abnormality during operation of the electric motor.  

Regarding Claim 10
Graf as modified by Scott teaches the limitations of claim 9 as above. 
Graf further teaches a power supply for the motor.

Graf does not teach: 
the control circuitry is further configured to determine the at least one lubrication parameter based on comparing the determined supply voltage with the determined voltage drop across the one or more windings of the electric motor.

However, Scott teaches: 
the control circuitry is further configured to determine the at least one lubrication parameter (Col.6, ln.31; characteristic) based on comparing the determined supply voltage (Col.6, ln.33-34; drive voltage reference is being used) with the determined voltage drop (Col.6, ln.28-34; The observed voltage experiences a Substantial, characteristic decrease - e.g., a drop from a voltage at or about the driving voltage, to at or about Zero) across the one or more windings of the electric motor.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott
in providing the circuitry with a voltage supply sensing device (sensing circuit 71 which uses the ADC 72 to sense the voltage level of back EMF) and in doing so, observe voltage characteristic decrease - e.g., a drop from a voltage at or about the driving voltage, to at or about Zero) 
In order to determine if there is an abnormality during operation of the electric motor.
(to detect whether the shaft halts before reaching one of its full-travel positions (closed or open)). 

Regarding Claim 11
Graf as modified by Scott teaches the limitations of claim 8 as above. 
Graf further teaches a power supply for the motor.

Graf does not teach: 
the control circuitry is further configured to determine a supply current supplied to the electric motor during at least a part of the lubrication action and determine the BEMF based on the determined supply current and based on the determined voltage drop across the one or more windings of the electric motor.

However, Scott teaches:
the control circuitry is further configured (Col 6, ln 9-11; The valve position tracking logic 70 includes a back EMF sensing circuit 71, using the ADC 72 to sense the voltage level of back EMF) to determine a supply current (Col.6, ln.31; characteristic) supplied to the electric motor (from the stepper motor 64) during at least a part of the lubrication action and determine the BEMF based on the determined supply current (to detect a characteristic drop in back EMF) and the determined voltage drop (a drop from a voltage at or about the driving voltage to at or about zero relative to whatever drive voltage reference is being used; Col.6, ln 30-34) across the one or more windings of the electric motor.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott
in providing the circuitry with a current supply (voltage characteristic) sensing device (sensing circuit 71 which uses the ADC 72 to sense the voltage level of back EMF) and in doing so, observe voltage characteristic decrease.
In order to determine if there is an abnormality during operation of the electric motor.
(to detect whether the shaft halts before reaching one of its full-travel positions (closed or open)). 

Regarding Claim 12
Graf as modified by Scott teaches the limitations of claim 11 as above. 
Graf further teaches a power supply for the motor.

Graf does not teach:
the control circuitry is further configured to determine the BEMF based on the determined voltage drop the determined supply current and a value of a resistance of the one or more windings of the electric motor.

However, Scott teaches:
the control circuitry is further configured to determine the BEMF based on the determined voltage drop (using the ADC 72 to sense the voltage level of back EMF from the stepper motor 64), the determined supply current (Col 6, ln 30-31; voltage characteristic) and a value of a resistance (Col 6, ln 29-30; from one or more unused poles of the stepper motor 64) of the one or more windings of the electric motor (the stepper motor 64). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf by incorporating the control circuitry as taught by Scott
in providing the circuitry with a back EMF sensing device (Col 6, ln 10-11; ADC 72 to sense the voltage level of back EMF) and in doing so, determine voltage drop across the one or more windings of the electric motor (the stepper motor 64) based on a value of a resistance (Col 6, ln 29-30; from one or more unused poles of the stepper motor 64) of the one or more windings of the electric motor in order to determine if there is an abnormality during operation of the electric motor (to detect whether the shaft halts before reaching one of its full-travel positions (closed or open)). 

Allowable Subject Matter
Claim 1 and depend claims (2-7,13-24, 26) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the allowed claims above, the closest prior art of Scott teaches a BEMF circuit, however Scott does not teach determining the BEMF after switching off the  electrical power to the motor and the electrical motor is coasting.                                                                                                                                                                                        
                                                     Response to Applicant Argument
The Argument of the Applicant on: “determining the BEMF after switching off the  electrical power to the motor and the electrical motor is coasting.” is persuasive. 
The Argument of the Applicant that the Scott reference does not determining a motor speed is not persuasive. Scott only need to determine the speed at one point and that speed would be zero at a stall. As such Scott does determine a motor speed at least at the stall point.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K.K./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655